FERNANDEZ, Circuit Judge,
concurring in the result.
FERNANDEZ, Circuit Judge.
Although I concur in the result, I write separately to make it clear that I do not agree with many of the statements in the disposition, which are another example of retrial by appellate record review, with little deference to the trier of fact, the agency, or the district court.
A reader of the disposition might believe that Kershner presented a strong case for benefits; she did not. Every doctor, including the treating physician, appeared to be puzzled by her extensive complaints of pain because none of the objective medical evidence appears to come even close to supporting claims of that severity. The doctors state that her physical deficits are mild, or she is completely normal physically, or that her pain lacks a good anatomic explanation, or that there is no evidence of any operative condition. Two of the doctors at least alluded to the possibility of malingering, or of some psychiatric problem,1 although a brief evaluation suggested that there was no major psychiatric disorder. Moreover, Kershner has become dependent on pain medications, which even her treating physician is concerned about.
Of course, while all of that can give one pause, it does not justify creation of a new burden of persuasion — “unusually persuasive.” Moreover, the ALJ should not have interpreted Dr. Kundin’s use of the phrase ‘Waddell signs” by reference to a summary of a 20-year-old article, which was not part of the record.2
*612Nonetheless, I would not downplay or overlook the significant doubts engendered by the medical opinions in this case. Nor would I disparage all contrary views. Nor would I suggest (or advocate) that Kershner truly is credible. The record does cry out for supplementation and further explication of the issues raised by the evidence that is before us, but I would not minimize the evidentiary problems it presents, and I would not shove the ALJ or the agency toward a finding of disability.
Thus, I concur in the result only.

. Dr. Kundin stated: "Mrs. Kershner’s examination is significant for a number of positive Waddell’s signs. Subjectively she is totally incapacitated. There are no objective findings to limit the patient's ability to do semi-sedentary work....” Dr. Eno, who commented on her ability to walk normally when distracted, also commented that “her exam is completely normal, really,” and she probably needs some psychiatric help “in the setting of a pain clinic.” A third doctor — Dr. Roberts — found no "anatomic explanation” for her pain and suggested that she may need "cognitive therapy."


. On the other hand, there is no basis for a decision that the article upon which the summary was based is of "questionable accuracy,” especially in light of the fact that ”[w]e have no idea what the journal article actually said."